TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00066-CV




Garland Walker and Walker Equipment Company, Appellants

v.

Sam Watson, Appellee




FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
NO. 03-08-5646, HONORABLE DONALD LANE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellants Garland Walker and Walker Equipment Company have filed a motion to
dismiss the appeal because the parties have settled the litigation.  We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a).
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed:   August 1, 2005